Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2,4,6,8 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koyama et al. US  20200296266 A1.
Regarding claim 1, Koyama disclose for capturing, by one or more processors, a target object to which a marker unit recognizable under a first illumination condition is provided (see [0140], see “A second image is acquired using a terahertz wave of a second wavelength longer than the wavelength in capturing a first image, and an inspection region is detected from the second image. The inspection region may be detected as a region including an object of a predetermined shape using a model created by machine learning, or a region where the spectrum of a reflected wave of a predetermined wavelength changes may be detected as the inspection region”); and acquiring, by the one or more processors ( see [0162], see  central processing unit CPU), a first image where the marker unit is recognizable and a second image obtained by capturing the target object under a second illumination condition (see [0141], see “with reference to FIG. 30. Based on the inspection region detected from the second image, image data of a region of the first image corresponding to the inspection region is processed. The first image captured by a terahertz wave of a first wavelength generated from a first illumination source 404 is capturing 1, and the second image captured by a terahertz wave of a second wavelength generated from an illumination source 411 is capturing 2”).
Regarding claim 2, Koyama disclose for, wherein the marker unit seems different under the first illumination condition and the second illumination condition (see [0141], see capturing 1 and capturing 2).
Regarding claims 4, Koyama disclose for, wherein the object is a clothing, a liquid or a powder (see “[0125] If the second image is acquired by visible light, and the inspection object 410 is a person, detection of the inspection region may be performed by detecting a specific part of clothes as the inspection region”).
Regarding claim 8, see the rejection of claim 4. It recites similar limitations as claim 8. Hence it is similarly analyzed and rejected.
Regarding claim 6, see the rejection of claim 1. It recites similar limitations as claim 6. Hence it is similarly analyzed and rejected.
Regarding claim 11, Koyama disclose for, wherein the inference apparatus has a model trained in accordance with the model generation method as claimed in claim 6 (see [0125], see “The inspection region may be specified by creating a model by machine learning and classifying a region of the captured second image by the model. Alternatively, the region may be specified based on the information of the shape of an object stored in a database 409”).
Claim Rejections - 35 USC § 103
2.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. US  20200296266 A1. in view of Matsumoto et al. US 20070047940 A1.
Regarding claim 10 Koyama provides for, one or more memories; and one or more processors  ( see [0162], see  central processing unit (CPU) and The storage medium may include, for example, one or more of a hard disk, a random-access memory (RAM), a read only memory (ROM)), configured to: capture a target object to which a marker unit recognizable under a first illumination condition is provided; emit first illumination conditioned light to the target object; emit second illumination conditioned light to the target object ( see [0140], see “ A second image is acquired using a terahertz wave of a second wavelength longer than the wavelength in capturing a first image, and an inspection region is detected from the second image. The inspection region may be detected as a region including an object of a predetermined shape using a model created by machine learning, or a region where the spectrum of a reflected wave of a predetermined wavelength changes may be detected as the inspection region”); switch illumination of the first illumination conditioned light to the target object and illumination of the second illumination conditioned light to the target object; and acquire a first image in a state where the marker unit becomes recognizable by emitting the first illumination conditioned light to the target object and a second image in a state where the second illumination conditioned light is emitted to the target object (see [0141], see “with reference to FIG. 30. Based on the inspection region detected from the second image, image data of a region of the first image corresponding to the inspection region is processed. The first image captured by a terahertz wave of a first wavelength generated from a first illumination source 404 is capturing 1, and the second image captured by a terahertz wave of a second wavelength generated from an illumination source 411 is capturing 2”). Koyama does not provide for switch illumination of the first illumination conditioned light to the target object and illumination of the second illumination conditioned light to the target object. Matsumoto teaches the above missing limitation of Koyama ( see [0074] of Matsumoto, see “only by switching between the visible light filter and the invisible light filter on the front side of the lens of the camera, the camera is capable of photographing the visible light as a visible image in normal measurement, while in the calibration error verification or the calibration, the camera is capable of photographing the invisible light from the laser range finder as a visible image”. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teaching of Matsumoto with the system and method of Koyama, in order to obtain the claimed limitation of instant application, via switching between the visible light filter and the invisible light filter on the front side of the lens of the camera.
Claims 5,9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. US  20200296266 A1. in view of {0255] Gordon et al.US 20100035253 A1.
Regarding claim 5, Koyama does not provide for, wherein the marker unit is a fluorescent marker. Gordon teaches the above missing limitation of Koyama ( see [0255] of Gordon, see “ Movement may be desired where additional processes are desired (e.g., where exposure to UV light is desired for photochemical reactions within the flow cell, such as removal of photocleavable fluorescent labels), when multiple flow cells share a single camera, or when the field of view of the detection system is smaller than the desired area to be measured on the flow cell”). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teaching of Matsumoto with the system and method of Gordon, in order to obtain the claimed limitation of instant application, via exposure to UV light is desired for photochemical reactions within the flow cell, such as removal of photocleavable fluorescent labels.
Regarding claims 9 and 15, see the rejection of claim 5. They recite similar limitations as claim 5. Hence, they are similarly analyzed and rejected.


Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. US  20200296266 A1. in view of Sarmast et al.US 20130050426 A1.
Regarding claim 3, Koyama does not disclose for, wherein the object is amorphous or transparent. Sarmast teaches the above missing limitation of Koyama (see [0027] of Sarmast, see “If an object's surface is highly transparent, then sufficient light may not be reflected back towards the light sensor device. Therefore, in addition to an object's varying distance from a light sensor device, the object's surface properties may also lead to significant differences in the reflected light captured by the light sensor device”). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teaching of Sarmast with the system and method of Koyama, in order to obtain the claimed limitation of instant application, by providing an object with highly transparent surface.
Regarding claim 7, see the rejection of claim 3. It recites similar limitations as claim 7. Hence it is similarly analyzed and rejected.
Claims Objected
Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shelton, IV; et al. US  20190200977 A1, is cited because the reference teaches “[1560] Each of the multiple light sensor modules 2134a, b may receive light reflected from the tissue when illuminated by light emitted by one or more illumination sources 2136a, b disposed at the distal end 2133 of the alternative elongated camera probe 2130. In some non-limiting examples, the light emitted by all of the illumination sources 2136a, b may be derived from the same light source (such as a laser). In other non-limiting examples, the illumination sources 2136a surrounding a first light sensor module 2134a may emit light at a first wavelength and the illumination sources 2136b surrounding a second light sensor module 2134b may emit light at a second wavelength”.
Morrison et al. US  20140267672 A1, is cited because the reference teaches [0014], see “the processor has circuitry configured to execute the instructions to cause the programmable processor to receive a first image of the specimen exposed to light at a first wavelength/waveband for interacting with at least one first feature of interest and to receive a second image of the specimen exposed to light at a second wavelength/waveband for interacting with at least one second feature of interest. The second wavelength/waveband can be different from the first wavelength/waveband, respectively”.

DeMuth et al. US  20170120518 A1, is cited because the reference teaches, see claim 1 “ a first laser to emit a light beam at a first wavelength; a second laser to emit a light beam at a second wavelength different from the first wavelength; beam shaping optics that form a single beam, the beam shaping optics including at least one wavelength filter to pass light of the first wavelength and reflect light of the second wavelength in a common beam; and a light patterning unit to receive the common beam and form a two-dimensional patterned beam”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI BAYAT/           Primary Examiner, Art Unit 2664